DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 1/17/22 is entered and made of record. 
III.	Claims 1-8, 10-12, 14-16, 19-21 and 23-24 are pending and have been examined, where claims 1-8, 10-12, 14-16, 19-21 and 23-24 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-8, 10-12, 14-16, 19-21 and 23-24 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “wherein the method further comprises: determining a tracking trajectory of the item according to the fusion result; sorting the tracking trajectory to obtain a trajectory classification result, wherein the tracking trajectory result corresponds to a movement result of the item; determining a taking result and a returning result according to the trajectory classification result; and updating an item management list according to the taking result and the returning result” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of object tracking, which 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-8, 10-12, 14-16, 19-21 and 23-24 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-8, 10-12, 14-16, 19-21 and 23-24 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a 

Zhu (US 20060177099) discloses an item identification method, comprising:
acquiring multi-frame images of the item by an image capturing device (see figure 1, camera is used to captured video frames);
processing the multi-frame images of the item to obtain position information and category information of the item in each frame image (see figure 2, 202’s in t+1 and t+2 frames are read as the positional information and see figure 4 showing category information of the item in each frame image);

    PNG
    media_image1.png
    310
    926
    media_image1.png
    Greyscale
;
acquiring auxiliary information of the item by an information capturing device (see figure 2, t frame is read as auxiliary information):

    PNG
    media_image2.png
    220
    912
    media_image2.png
    Greyscale
;


    PNG
    media_image3.png
    287
    919
    media_image3.png
    Greyscale

determining an identification result of the item according to the category information and the fusion result (see figure 3, decision and figure 6A showing the error rates, see paragraph 35, car classifier is approximately 10-4 on the training data set, and the composite error of the truck classifier is approximately 10-3 on the training data set):

    PNG
    media_image4.png
    228
    883
    media_image4.png
    Greyscale
.

Chang (US 20100208987) disclosing determining an item detection box and the category information in the each frame image after the image pre-processing, wherein the item detection box comprises at least one item (see figure 5, the item is the bag shown below); and determining the position information of the item according to the item detection box (see 

    PNG
    media_image5.png
    451
    859
    media_image5.png
    Greyscale
.

Xiao (US 20170140578) discloses the method as claimed in claim 1, wherein the method further comprises: performing fine-grained classification on the item; or wherein the information capturing device comprises at least one of the following depth camera, a card reader, a gravity device and an odor sensor (see figure 4, 1 and 2 depth image collection modules), where acquiring, when the information capturing device is the depth camera, a depth image of the item by the depth camera, the auxiliary information of the item comprising depth information (see figure 3, the three dimensional garment model collection modules are read as auxiliary information).




Xiao, Chang and Zhu, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 19. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 1/19/22